DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-11, 13-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2018/0259452) in view of Miron (US 2016/0084757). 
	Li shows an optical cell (e.g. Fig. 1a) comprising:
a first end (left side where light source 2 is located) comprising a first substrate, the first substrate including a first inner surface (the surface with mirrors 4);
a second end comprising a second substrate (right side), the second substrate including a second inner surface (the surface with mirrors 4) 
a sample cavity (“optical volume” [0082]) defined between the first inner surface and the second inner surface; 
a first series of reflectors (mirrors 4 on left side) on the first inner surface, the reflectors of the first series being spaced apart from one another and aligned with one another on the first inner surface (see mirrors 4 in Fig. 1a), the first series of reflectors including adjacent reflectors that include a first reflector and a second reflector adjacent thereto with no reflector between the first reflector and the adjacent second reflector (see gap between each mirror), each reflector of the first series comprising a planar reflection face, the planar reflection faces of the adjacent reflectors of the first series being co- planar with or parallel to one another; 
a second series of reflectors (mirrors 4 on the right side) on the second inner surface, the reflectors of the second series being spaced apart from one another and aligned with one another on the second end, the second series of reflectors including adjacent reflectors that include a first reflector and a second reflector adjacent thereto with no reflector between the first reflector and the adjacent second reflector, each reflector of the second series comprising a planar reflection face, the planar reflection faces of the adjacent reflectors of the second series being co-planar with or parallel to one another (the reflectors are shown to be coplanar/parallel); 
an inlet (10) for an incident energy beam; 
an outlet (11) for a resulting energy beam; and
a beam path defined between the inlet and the outlet, the beam path comprising a plurality of passes across a length of the sample cavity, each pass beginning or ending at a reflection face of a reflector, the beam path at the inlet being parallel to the beam path at the outlet and wherein the beam path defines a single, unique energy transmission path.
Li does not show properties of the substrates and in particular, that the substrates are “transparent to a wavelength of electromagnetic energy of from far infrared to extreme ultraviolet”.
Miron shows a gas cell absorption spectroscope where the gas cell substrates are made of corrosion resistant material, for example, such as stainless steel, alumina silicate, ceramics, glass ceramics, high density magnesium oxide, or other corrosion resistant materials [0077]. Miron also teaches that fused silica, silicon, and germanium are also corrosion resistant [0077].
At the time of filing of the claimed invention, it would have been obvious to use geranium for the gas cell of Li in order to make the gas cell corrosion resistant. Applicants disclose that geranium is a suitable material for the present invention and is therefore understood to be “transparent to a wavelength of electromagnetic energy of from far infrared to extreme ultraviolet” as claimed. 
Li also does not explicitly show the number of passes to be a prime number. The number of passes in the embodiment shown by Li is 9 and Li does not teach that the number of passes must be non-prime. Being that nearly half the numbers near 9 are prime numbers (e.g. 2, 3, 5, 7, 11, 13, 17, and 19), it would be obvious the make the number of passes any of these prime numbers as there are a finite number of choices (either prime or non-prime) with nearly half the numbers near 9 being a prime number. In addition Li does not teach to use only non-prime numbers. In other words, Li anticipates both prime and non-prime number of passes.

9. The optical cell of claim 1 further comprising a sample inlet (8) configured to deliver a fluid sample to the cavity.

With regards to the spectrometer recited in claim 10, Li does not explicitly state that the light detector is a spectrometer. Official notice is taken that it was well known that a spectrometer is a light detector and at the time of filing of the claimed invention, it would have been obvious to use a spectrometer in order to detect the intensity of light as well as for its broader ability to detect a variety of wavelengths of light.

11. The spectroscopy system of claim 10, wherein the electromagnetic radiation source comprises a laser [0083].  

13. The spectroscopy system of claim 10, wherein the electromagnetic radiation source comprises a broadband light source [0083].  

14. The spectroscopy system of claim 10, wherein the electromagnetic source comprises an infrared light source, an ultraviolet light source, a visible light source, or a combination thereof [0084].

15. The spectroscopy system of claim 10, wherein the spectrometer comprises an absorbance spectrometer (Li discloses the gas analyzer is based on optical absorption [0078] and thus the spectrometer as discussed above for claim 10 would be an absorption spectrometer.  
With respect to claim 16, the recited process flows from the function of the elements discussed for claim 1 above.

17. The method of claim 16, the optical cell further comprising a first transparent substrate (10) and a second transparent substrate (11), wherein divergent energy of energy passing along the beam path exits the cavity via the first or second transparent substrate (inherent that any stray divergent light would exit through window 10 or 11).  

19. The method of claim 16, wherein the fluid sample is a liquid sample, a gaseous sample (see title), a plasma sample, or a combination thereof.  


Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Li and Miron as applied to claim 1 above, and further in view of Admitted Prior Art.
Li and Miron show all the features as discussed for claim 1 above but do not show the size of the absorption cell being less than 500 milliliters.  Official Notice is taken that making absorption cells compact with long path lengths were well known.
With respect to claims 4, 6, and 7, at the time of filing of the claimed invention, it would have been obvious to make the cell cavity with a small volume including less than 500 milliliters, or a small center to center distance including less than 10mm, height less than 4mm in order to make the cell compact in size.
With respect to claim 5, at the time of filing of the claimed invention, it would have been obvious to have a large total path length, including more than 2 meters, in order to increase absorption and thus improve sensitivity of the gas monitor.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Li and Miron as applied to claim 11 above, and further in view of Lee et al. (US 5,445,964).
	Li and Miron show all the elements as discussed for claim 11 above but do not show the laser to be a tunable infrared laser.
	Lee shows spectroscopy where an infrared tunable diode laser is used as the light source for its high spectral power density and spectral resolution (col. 3, ll. 37-42). At the time of filing of the claimed invention, it would have been obvious to use a tunable infrared laser for its versatility (col. 6, ll. 67-68) and its resolution.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Li and Miron as applied to claim 16 above, and further in view of Mortensen et al. (US 2017/0184520).
	Li and Miron show all the steps but do not show the sample being an actinide. Mortensen shows the desire to detect actinide elements (para. [0083]). At the time of filing of the claimed invention, it would have been obvious to try to detect for presence of actinide elements with the device of Li and Miron.

Response to Arguments
The objection to the title has been withdrawn.
Applicant argues:
Initially, Applicant respectfully submits that the analysis of Li et al. with regard to the number of passes taught to be present through the cell is not a proper analysis under §103. A reference can be relied upon only for what it teaches, and it is improper if the only suggestion to modify the reference as would be required to meet the limitations of the pending claims is found in the Applicant's disclosure.

In response and to clarify the ground of rejection, it was not an attempt to “modify” the teaching of Li when it came to the claimed limitation of the number of passes being a prime number. It was an attempt to state that Li anticipates both prime and non-prime number of passes because Li teaches the number of passes to be multiple passes and thus includes 2, 3, 4, 5, etc. number of passes. Thus, it would be obvious to choose any number, including those that are prime such as 3 or 5, from the anticipated number of passes. To argue that Li does not anticipate a prime number of passes would be to argue that Li only anticipates non-prime number of passes.

Applicant argues:
In the Office Action, it was suggested that because Li et al. teaches 9 passes and does not specify only a non-prime number of passes, Li et al. therefore teaches any number of passes up to 9, and, since 'any number of passes up to 9' includes prime numbers, it was concluded that Li et al. therefore also teaches a prime number of passes through the multi-pass cell. Nowhere is such an interpretation of Li et al. supported by the reference. The logic of this analysis requires an interpretation of Li et al. that is clearly pre-designed so as to arrive at this limitation of the pending claims, which is improper.

To clarify Applicant’s characterization of the Office action, Li does not teach “any number up to 9,” but rather teaches multiples passes and thus this includes a number higher than nine, rather than “up to” nine (para. [0082]: “The gas analyzer may contain one or more mirrors 4 to reflect the light beam 5 back and forth in the cell to increase the optical path length of the light through the gas occupying the gas cell.”)

Applicant argues:
Moreover, Applicant further submits that the mere fact that a certain thing may result from a given set of circumstances is not sufficient to find a particular teaching in a reference. Rather, the evidence must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill. While prime numbers exist between 1 and 9, nothing found in Li et al. would lead one of ordinary skill to find that therefore Li et al. teaches a multi-pass cell that requires a prime number of passes, as is found in independent claims 1, 10, and 16.

In response, it is the Examiner’s understanding that Li does not need to teach that it is essential (i.e. “requires” as Applicant contends) that the number of passes be a prime number, but whether Li anticipates a prime number of passes. In response to Applicant’s statement that both: the “evidence must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill,” the Examiner submits it is so. The multiple reflections includes prime numbers (e.g. 3 reflections) and thus prime number of reflections are necessarily present. One of ordinary skill in the art would also recognize that three is a prime number, if asked.

Applicant argues:

Li et al. also fails to teach or suggest that the substrates upon which the mirrors are located are transparent substrates, with the mirrors located on inner surfaces of the transparent substrates with the sample cavity between the two inner surfaces.

and

In direct contrast to Miron, the multi-pass cells of claims 1, 10, and 16 require that the reflectors are carried on the inner surface of the transparent substrates, i.e., in direct contact with a gas sample within the sample cavity.

In response, the ground of rejection was not looking solely to either Li or Miron for teaching the entire limitation. The Examiner is not persuaded of nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Li shows the reflectors are carried on the inner surface of the substrates, i.e., in direct contact with a gas sample within the sample cavity. Miron shows a germanium gas cell substrate and that germanium has the property of corrosion resistance. The proposed combination is to make Li’s substrate out of germanium in order to make the gas cell of Li corrosion resistant. As proposed, the substrates would incidentally also have the property of being transparent to a wavelength of electromagnetic energy from far infrared to extreme ultraviolet.”  
Please note the motivation in the rejection was not to make the substrate transparent, but rather to make the Li’s substrate corrosion resistant. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Applicant argues:

If one of skill in the art were to incorporate the transparent window of Miron as taught by Miron in the multi-pass analyzer of Li et al., one would arrive at an analyzer that incorporates a gas sampling cell with a transparent window on either end per Miron and that can be located within the multi-pass cell of Li et al. such that the transparent window is between the gas sample held in the gas sampling cell and the mirrors at either end of the Li et al. analyzer.

	In response, this does not show why the proposed combination is nonobvious. This only shows another possible combination.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419. The examiner can normally be reached Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hwa Andrew Lee/           Primary Examiner, Art Unit 2886